Filed 7/13/15 P. v. Saechao CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C077336

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM034767)

         v.

VARN CHIEM SAECHAO,

                   Defendant and Appellant.




         Appointed counsel for defendant Varn Chiem Saechao has filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.)1 Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.



1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
        On July 10, 2011, defendant stabbed his wife in the face with a screwdriver while
she was sleeping, punched her and told her he was going to poke her eyes out, and then
shot her with a shotgun as she fled. Defendant’s grandson witnessed the attack.
Defendant’s wife told police that defendant had been threatening to kill her for a long
time. Defendant’s daughter told police that her mother had met another man and was
planning on leaving defendant. Responding officers saw that defendant’s wife was
covered in blood and bleeding from her nose, face, arm, and upper and lower back. She
was also coughing up blood. At the hospital, it was determined that she had a collapsed
lung.
        Defendant pleaded no contest to assault with a deadly weapon (a screwdriver) and
spousal abuse. (Pen. Code, §§ 245, subd. (a)(1), 273.5, subd. (a).)2 He also admitted, in
connection with the spousal abuse, that he personally inflicted great bodily injury and
personally used a firearm. (§§ 12022.7, subd. (e), 12022.5, subd. (a).) In exchange for
his plea, charges for attempted murder and child endangerment, and additional
enhancements, were dismissed.
        On August 21, 2014, defendant was sentenced to 20 years in state prison,
comprised as follows: the upper term of four years for spousal abuse; a consecutive one
year (one-third the midterm) for assault with a deadly weapon; a consecutive 10 years for
the arming enhancement; and a consecutive five years for the great bodily injury
enhancement. Defendant was also ordered to pay a $240 restitution fine and was
awarded a total of 1,309 days of presentence custody credit.




2       Undesignated statutory references are to the Penal Code.

                                             2
       Defendant appeals. His request for a certificate of probable cause was denied.
(§ 1237.5.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       NICHOLSON           , Acting P. J.



We concur:



      MAURO                 , J.



      RENNER                , J.




                                            3